DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Applicant recites the method as a method of manufacturing an optical fiber glass base material.  This has been interpreted as intended use, since there are no positive steps including an optical fiber base material in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Applicant has failed to claim a positive step of actually manufacturing the glass base material.  The method requires only a glass particulate deposit storage chamber.  It is unclear how a glass particulate deposit in a storage chamber relates to manufacturing an optical fiber base material.  Please positively recite the optical fiber base material in the method to clarify claim 6.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   Applicant claims transmission loss values of less than 0.336 at 1310 nm, less than 0.306 at 1383 nm, and less than 0.195 at 1550 nm.  It is unclear to the Examiner where Applicant has support for all values less than the claimed values at the claimed wavelengths.  The Examiner only finds specific fibers having specific attenuations at 1310 nm, 1383 nm, and 1550 nm.  The specific examples do not support the all values 
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art presented in the non-final action dated Sept. 29, 2021 have been considered, but are moot due to the new grounds of rejection necessitated by the amendment filed Nov. 16, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (JP2006131453A) in view of Fumio (JP2017-065979A).
Note:  There is an attached machine translation for Fumio.\
Regarding claims 1 and 2, Suganuma ([0002], [0006]-[0009]) discloses manufacturing a glass base material by a VAD method produces a porous base material (corresponding to a glass particulate deposit prepared through a VAD method) and storing the glass particulate deposit in a dedicated storage room (corresponding to a storage chamber) and inert gas having a humidity of 10% (~2.30 g/ m3) or less is contained in the dedicated storage chamber and the storage chamber has a humidity at 30% (~6.90 g/m3) or less, which provides for a humidity in the storage chamber within Applicant’s claimed range of 12 g/m3 or less claimed in claim 2.   Suganuma ([0018]) specifically discloses an example where dry nitrogen having a humidity of 1% (~0.230 g/m3) used as the inert gas and the pressure in the chamber is maintained about 50 Pa higher than the pressure outside the chamber.  Based on this specific example, it would be obvious to a person having ordinary skill in the art, a humidity of approximately 1% (~0.230 g/m3) may also be maintained, which also provides for a specific example of the humidity in the storage chamber is maintained at 12 g/m3 or lower claimed in claim 2.
Suganuma ([0017]) further discloses in the VAD method a flame hydrolysis reaction in a burner comprising SiCl4, GeCl4, oxygen, and hydrogen to produce fine particles of GeO2 and SiO2 as core soot (i.e. porous based material).  Based on the disclosure of Suganuma, it would be obvious to a person having ordinary skill in the art, in a VAD method for the porous base material of Suganuma, the VAD method comprises a reaction between the oxyhydrogen flame and the silicon tetrachloride or germanium tetrachloride.  
Suganuma fails to disclose a hydrogen chloride concentration in the storage chamber.  However, Fumio ([0020]) discloses in the flame hydrolysis reaction with SiCl4 a corrosive gas such as HCl as a gas by-product of the flame hydrolysis reaction is removed from the reaction vessel and sent to an abatement device.  It would be obvious to a person having ordinary skill in the art, since the HCl is a gas by-product of the flame hydrolysis reaction and removed from the reaction vessel, the glass particle deposit (i.e. porous base material/soot) has only trace amounts of HCl present.  Further, since it would 4 and GeCl4 to form SiO2 and GeO2 only trace amounts of chlorine are present in the glass particle deposit.  Therefore, it would be obvious to a person having ordinary skill in the art, with only trace amounts of HCl and/or chlorine present in the glass particulate deposit, as obvious over Fumio,  along with the obviousness of a low humidity dry nitrogen environment about 50 Pa higher than the pressure outside the storage chamber, as obvious by Suganuma, the combination of the low humidity environment of Suganuma in view of trace amounts of HCl and/or Cl taught by Fumio would provide for maintaining a hydrogen chloride concentration in the storage chamber at 2 ppm or lower.  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (JP2006131453A) in view of Fumio (JP2017-065979A) as applied to claims 1 and 2 above, and further in view of Wada et al. (JP09077526A – hereinafter Wada).
Regarding claim 3, Suganuma discloses (Fig. 1 and [0027], [0029]) air and nitrogen introduced into the storage chamber through inert gas inlet (2) and discloses an exhaust port (6).  Since Suganuma discloses an exhaust port so that internal pressure can be controlled and inert gas inlet, this provides for gas discharged from the exhaust port is re-supplied from the supply port into the storage chamber.  Suganuma fails to disclose details of the supplying of the inert gas and air, such as a blower fan.  However, Wada ([0050]) discloses air and inert gas supplied to a chamber provided by air blowers.  Therefore, based on the additional teachings of Wada, it would be obvious to a person having ordinary skill in the art, in the supplying of the inert gas and air from the supply port of Suganuma into the storage chamber using a blower, which is a blower fan.
Claims 3-4   is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (JP2006131453A) in view of Fumio (JP2017-065979A) as applied to claims 1 and 2 above, and further in view of Lindewald (US 2789059).
Regarding claim 3, Suganuma discloses (Fig. 1 and [0027], [0029]) air and nitrogen introduced into the storage chamber through inert gas inlet (2) and discloses an exhaust port (6).  Since Suganuma discloses an exhaust port so that internal pressure can be controlled, this provides for gas discharged from the exhaust port is re-supplied from the supply port into the storage chamber.  Suganuma fails to disclose details of the supplying of the inert gas and air, such as a blower fan.  However, Lindewald (figures and claim 1) discloses recycling inert gas to a storeroom and the use of a fan (i.e. blower fan) to exhaust and push gas into the chamber.  Both Lindewald and Suganuma discuss providing gas into a storage chamber.  Therefore, based on the additional teachings of Lindewald, it would be obvious to a person having ordinary skill in the art, to recycle the inert gas to the storage chamber of Suganuma in order to decrease waste, and therefore, a gas discharged from the exhaust port is re-supplied from the supply port into the storage chamber using a blower fan.
Regarding claim 4, as discussed in the rejection of claim 3 above, Lindewald discloses recycling of inert gas into a supply chamber and using a blower fan for exhaust and to push gas into the chamber.  As discussed in the rejection of claims 1 and 2 above, Suganuma discloses the inert gas having a humidity of 10% or less supplied to the storage chamber and a specific example of a 1% humidity gas and the storage chamber having a humidity of less than 30%, and obviousness of a chamber having a humidity of less than 1%.  Lindewald (Col. 2, lines 11-20) further discloses gas circulation including providing absorbents for moisture and/or impurities in the gas.  Both Lindewald and Suganuma discuss providing gas into a storage chamber, and based on the additional teachings of Lindewald, specifically gas circulation including adsorbents for impurities in the gas; it would be obvious to a person having ordinary skill in the art to further include adsorbents (i.e. a chemical filter) for impurities in the gas. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (JP2006131453A) in view of Fumio (JP2017-065979A) as applied to claims 1 and 2 above, and further in  as applied to claim 3 above, and further in view of Yamagata (US2014/0182510A1)
Regarding claim 5, as in the rejection of claim 3 above, Lindewald discloses recycling of inert gas into a supply chamber and using a blower fan for exhaust and to push gas into the chamber.  As discussed in the rejection of claims 1 and 2 above, Suganuma discloses the inert gas having a humidity of 10% or less supplied to the storage chamber a specific example of 1% humidity gas and the storage chamber having a humidity of less than 30% and obviousness of a the storage chamber having a humidity of less than 1%.  Lindewald (Col. 2, lines 11-20) further discloses gas circulation including providing absorbents for moisture and/or impurities in the gas.  Suganuma and Lindewald fail to specifically claim a dehumidifier.  However, as stated above Lindewald does disclose gas circulation including providing absorbents for moisture, and Yamagata ([0077]) discloses moisture content in a gas can also be controlled by a dehumidifier apparatus.  Suganuma, Lindewald, and Yamagata discuss moisture in gas and moisture control.  Therefore, based on the additional teachings of Lindewald and Yamagata, it would be obvious to a person having ordinary skill in the art, to further include a dehumidifier in the method of Suganuma in view of Fumio and Lindewald to control moisture during gas recirculation.  Further, since the gas is recirculated, it would be obvious to a person having ordinary skill in the art, the dehumidifier is provided after exhausting from the exhaust port and the blower fan.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suganuma (JP2006131453A) in view of Fumio (JP2017-065979A) as applied to claims 1 and 2 above, and further in view of Lindewald (US 2789059) as applied to claim 4 above, and further in view of Oyamada (US 2015/0331180 A1).
Regarding claim 6, as discussed in the rejection of claim 4 above, Both Lindewald and Suganuma discuss providing gas into a storage chamber, and based on the additional teachings of Lindewald, specifically gas circulation including adsorbents for impurities in the gas; it would be obvious to a person 4 and GeCl4, dehydrating the porous glass base material to form an intermediate base material, followed by forming a second intermediate base material including the first intermediate base material, depositing a cladding layers, and then drawing the resultant preform from all of the steps to form an optical fiber (corresponding to an optical fiber glass base material) comprising a transmission loss of 0.324 dB/km at 1310 nm, 0.302 dB/km at 1383, and 0.182 dB/km at 1550 nm.  It would be obvious to a person having ordinary skill in the art any porous glass preforms formed by VAD disclosed by Oyamada could be stored in the method of Suganuma, and it would be obvious the stored preform and the claimed steps of forming the fiber disclosed by Oyamada would provide for a claimed optical fiber base material with transmission losses 1310 nm, 1383, nm, and 1550 nm, as taught by Oyamada, which is within Applicant’s claimed ranges.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741